By the Court.
The feigned issue is grounded on the order of the register and the assistant judges. The pleadings must be conformable thereto, and should pursue the terms of their decree. The defendant is not bound to plead to this declaration ; and the rule to plead must be discharged.
Afterwards on motion of the defendant’s counsel a rule was granted, that the plaintiff should file a declaration within two months, in which the wager should be stated in the words of the order of the register’s court, or that a non pros, be entered.